DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “fibre clusters”. Applicants are advised to amend this phrase to recite “the man-made vitreous fibre clusters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites wherein the fiber clusters is from 1 to 10 v/v % of the friction material formulation which renders the claim indefinite for the following reasons. Claim 13 depends from claim 12, and claim 12 recites that the amount of the fiber clusters is from 1 to 15 wt. %. Thus, claim 12 recites the amount of fiber clusters in terms of a weight percentage basis, while claim 13 recites the amounts of the fiber clusters in terms of a volume percentage basis. Accordingly, it is unclear if the amount of fiber clusters recited in claim 13 fall within the weight percentage range recited in claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites wherein the man-made vitreous fiber clusters make up at least 1 wt. % of the friction material. Thus, the range recited in claim 7 encompasses 1 wt. %, 2 wt. %, 10 wt. %, 15 wt. %, 20 wt. %, etc. Claim 1, from which claim 7 depends, recites the amount of man-made vitreous fiber clusters in the range of 1 to 15 wt. %. Given that claim 7 encompasses amounts not only within the range recited in claim 1, but also amounts outside the scope of the range recited in the claim, claim 7 fails to further limit the scope of the parent claim. Accordingly, the requirements of 35 U.S.C. 112 (d) have not been met.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 recites that the man-made vitreous fiber clusters make up no more than 15 w.t % of the friction material. Claim 1, from which claim 8 depends, recites that the amount of the man-made vitreous fiber clusters is from 1 to 15 wt. %. Given that claim 1 limits the range of the man-made vitreous fiber clusters to 1 to 15 wt. %, claim 1 already limits the amount of the man-made vitreous fiber clusters to an upper bound amount of 15 wt. %, which is the same upper bound amount recited in claim 8, i.e. no more than 15 w.t %. Accordingly, claim 8 does not further limit the scope of the parent claim. Accordingly, the requirements of 35 U.S.C. 112 (d) have not been met.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba (US 2002/0157321) in view of Kerssemakers et al (WO 2011/042533).

Regarding claim 1, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of  1 to 3,000 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The friction material composition further comprises a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The friction material comprises the fiber clusters in an amount of 1 to 30 wt. % of the friction material composition, overlapping the recited range of 1 to 15 wt. % (Page 7). The reference discloses that in the friction material composition the fiber balls result in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
	Regarding the limitation in claim 1 drawn to the clusters providing a reservoir in which wear debris may accumulate, while the combined disclosures of Chiba and Kerssemakers et al do not disclose that the fiber balls provide a reservoir in which wear debris may accumulate, it is the Examiner’s position given the combination of teachings from Chiba and Kerssemakers et al have rendered obvious the instantly friction material composition. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
To that end, attention is directed to Page 4 of the instant Specification which discloses that when at least 95 wt. % of the man-made vitreous fiber clusters have a size in the range from 0.6 mm to 1.6 mm, the man-made vitreous clusters contribute to wear rate reduction due to size of the reservoir provided by the man-made vitreous fiber clusters in which wear debris may accumulate rather than being lost to the environment. Given the combined disclosures of Chiba and Kerssemakers et al provide vitreous fiber clusters with particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm, overlapping that claimed, it is the Examiner’s position that the vitreous fiber clusters would necessarily provide the reservoir recited in the present claim.

Regarding claim 2, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material is a brake pad ([0030]).

Regarding claim 5, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that in the process of preparing the inorganic fiber balls, the inorganic fiber mixture is essentially fee of shots which means that shots greater than 125 microns are included in the inorganic fiber mixture in an amount from 0 to at most 0.2 wt. % (Page 11). Thus, the reference discloses that the fiber clusters are essentially free of a shot size of greater than 125 microns, overlapping that recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the man-made vitreous fiber clusters comprises a plurality of man-made vitreous fibers such as mineral fibers, i.e. alumina fibers (Pages 3-4). Given that the reference discloses alumina fibers, i.e. fibers formed from alumina or Al2O3, it is clear that the amount of alumina in the fibers is 100 %, within the recited range of greater than 15 wt. % Al2O3. It is the noted that the claims recite that the vitreous fibers comprises less than 50 wt. % SiO2, which encompasses an amount of zero (0) wt. % SiO2.

Regarding claim 7, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the friction material comprises the fiber clusters in an amount of 14 wt. % of the friction material composition, within the recited range of at least 1 wt. % (Page 16 and Example 2).

Regarding claim 8, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the friction material comprises the fiber clusters in an amount of 14 wt. % of the friction material composition, within the recited range of at least not more than 15 wt. % (Page 16 and Example 2).

Regarding claim 9, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that made-made vitreous fiber clusters comprises a plurality of man-made vitreous fibers (Pages 3-4). The fibers have a weight average length of 100 to 300 microns and a mass weight average diameter of 5 to 15 microns (Page 6). Thus, the mass average aspect ratio of [100 – 300] : [15 -5] or [6.66 – 60] : 1. It is recognized that reference discloses a weight average aspect ratio, while the claims recite a number average aspect ratio of less than 40.  However, it is the Examiner’s position absent evidence to the contrary, given that breadth of the mass average aspect ratio disclosed by the reference overlaps the number average aspect ratio recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Chiba discloses that the friction material composition comprises a fibrous base formed from fibers such as potassium titanate ([0014]).

Regarding claim 10, Chiba discloses a friction material composition comprising abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm.
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are a mixture of man-man vitreous fibers comprising 1 to 100 % by weight man-made vitreous fiber in the form of clusters as recited in the present claims.
	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loose mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
The recitation in the claims that the man-made vitreous fibers are “for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose the mixture of vitreous fibers as presently claimed, it is clear that the mixture of vitreous fibers obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 11, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Chiba discloses a friction material composition and method of forming a friction composition comprising the step of adding abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm ([0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The method further comprises adding a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). 
Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
	Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). The reference discloses that in a preferred embodiment 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls, the remaining being loose mineral fibers, i.e. 95 to 0 wt. % loose mineral fibers (Page 12). Thus, the reference discloses an amount of clusters overlapping the recited range of 1 to 100 wt.  %. The friction material comprises the fiber clusters in an amount of 1 to 30 wt. % of the friction material composition, overlapping the recited range of 1 to 15 wt. % (Page 7). The reference discloses that in the friction material composition the fiber balls result in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition and methods of preparing such compositions comprising abrasive materials, and given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the method of preparing the friction material composition disclosed by Chiba with a reasonable expectation of success.
The recitation in the claims that the method is “for preparation of a friction material for the reduction of wear” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the combined disclosures of Chiba and Kerssemakers et al disclose a method of making a friction material as presently claimed, it is clear that the method obtained by the combined disclosures of Chiba and Kerssemakers et al would be capable of performing the intended use, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 13, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. Additionally, Kerssemakers et al discloses that the fiber balls comprise at least 1 wt. % of the friction material composition (Page 6). It is recognized that the present claims require the amount of fiber clusters in terms of volume %, while the reference discloses the amounts in terms of weight %. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the weight % disclosed by the reference, the weight % of the fiber clusters overlaps the recited volume % of the present claims.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 14, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses that 100 wt. % of the abrasive granules have a size of 0.5 to 500 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. 
Additionally, Kerssemakers et al discloses that 5 to 100 % by weight of the total amount of mineral fibers added to the composition are mineral fiber balls and the remaining are loose fibers, overlapping the recited ranges of at least 50 wt. % and at least 75 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15, the combined disclosures of Chiba and Kerssemakers et al teach all the claim limitations as set forth above. As discussed above Chiba discloses friction material obtained from the disclosed method.

Regarding claim 17, Chiba discloses a friction material composition comprising a modified phenolic resin binder and abrasive inorganic granules with a particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm (Abstract, [0015], and [0023]). Thus, from the disclosure in the reference it is clear that 100 wt. % of the abrasive granules have a size of  1 to 3,000 microns and therefore the reference discloses a weight percentage within the recited range of at least 95 wt. %, and a size overlapping the recited range of 0.6 to 1.6 mm. The friction material composition further comprises a phenolic binder in the amount of 10 to 20 vol. %, identical to that recited in the present claims ([0016] and [0019]). 
Regarding the limitations recited in the present claims drawn to the amount of phenolic binder is 10 to 20 vol. %, prior to forming and hardening the friction material, it is noted that the reference discloses uniformly blending the disclosed amounts of ingredients, followed by molding and curing ([0029]). Accordingly, it is clear that the amount of phenolic binder disclosed by the reference, i.e. 10 to 20 vol. %, is an amount before forming and hardening the friction material as recited in the present claims 
	The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the inorganic abrasive particles are man-made vitreous fiber clusters as recited in the present claims.
Kerssemakers et al discloses a friction material formed by incorporating fiber balls, i.e. clusters (Abstract). The fiber balls are disclosed as comprising man-man vitreous fibers (Page 3). 
The fiber balls comprise at least 1 wt. % of the friction material composition (Page 6). It is recognized that the present claims require the amount of fiber clusters in terms of volume %, while the reference discloses the amounts in terms of weight %. However, it is the Examiner’s position absent evidence to the contrary, given the breadth of the weight % disclosed by the reference, the weight % of the fiber clusters overlaps the recited volume % of the present claims.
The reference discloses that in the friction material composition the fiber balls results in the friction material having a reduced noise, i.e. an improved reduced noise development when in service (Page 2).
Given that both Chiba and Kerssemakers et al are drawn to friction material composition comprising abrasive materials, and, given that Chiba does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the fiber clusters as taught by Kerssemakers et al, it would therefore have been obvious to one of ordinary skill in the art to include such clusters in the friction material composition disclosed by Chiba with a reasonable expectation of success.
	Regarding the limitation in claim 17 drawn to the clusters providing a reservoir in which wear debris may accumulate, while the combined disclosures of Chiba and Kerssemakers et al do not disclose that the fiber balls provide a reservoir in which wear debris may accumulate, it is the Examiner’s position given the combination of teachings from Chiba and Kerssemakers et al have rendered obvious the instantly friction material composition. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
To that end, attention is directed to Page 4 of the instant Specification which discloses that when at least 95 wt. % of the man-made vitreous fiber clusters have a size in the range from 0.6 mm to 1.6 mm, the man-made vitreous clusters contribute to wear rate reduction due to size of the reservoir provided by the man-made vitreous fiber clusters in which wear debris may accumulate rather than being lost to the environment. Given the combined disclosures of Chiba and Kerssemakers et al provide vitreous fiber clusters with particle size of 1 to 3,000 microns, i.e. 0.01 to 3 mm, overlapping that claimed, it is the Examiner’s position that the vitreous fiber clusters would necessarily provide the reservoir recited in the present claim.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to the Tables presented in instant Specification as well as the 1.132 Declaration. However, while the Tables present results where the inventive friction material compositions have reduced disc wear for a particle size range of 0.6 to 1.0 mm and 1.00 to 1.6 mm as compared to a fiber size range of 0.2 to 0.6 mm, it is significant to note that the examples utilize a specific amount of such fiber clusters, i.e. 10 volume %. The instant claims only require that such fiber clusters are present in the friction material composition and do not recite an amount of such fiber clusters. Accordingly, claim 1 is open to the inclusion of any amount of such fiber clusters, e.g. 0.0001 vol. %, 1 vol. %, 50 vol. % 90 vol. %, as long as the fiber clusters are present in the composition. Thus, it is unclear if the obtained wear results are indicative of all amounts of the fiber clusters or only for the particle amounts utilized in the examples. 

With respect to claim 17, while the claim requires a phenolic resin binder, the claim is open to any amount of such binder, while the examples utilize an amount of 16 vol %. Accordingly, it is unclear if the obtained results are indicative of all binder amounts or only for the particular amounts utilized in the examples. Furthermore, claim 17 recites that the fiber clusters comprise 1 to 10 wt. %, while the examples utilize the fiber clusters in an amount of 10 volume %. Given the difference in basis between the claimed amount and that utilized in the examples, i.e. wt. % in the claims as compared to volume % in the working examples, it is unclear if the amount of the fiber clusters in terms of wt. % is within the claimed range of 1 to 10 wt. %. Finally, it is noted that even if the amount were within the range recited in claim 17, is unclear if the results are indicative of all amount of fiber clusters encompassed by the claim or only for the particular amount exemplified in the examples.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of fiber clusters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767